         Case 2:19-cv-11348-GGG-KWR Document 85 Filed 10/20/20 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    THOMAS E. LAVIN, M.D., ET AL                                                   CIVIL ACTION

    VERSUS                                                                             NO: 19-11348

    PRACTICE PROTECTION FUND, ET                                                       SECTION: T
    AL



                                                ORDER

           Before the Court is a Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6)1 filed by Jack

A. Andonie, M.D., A. J. Binder, M.D., Gerald M. Robertson, M.D., Jeffery Coco, M.D., Charles

Eckert, M.D., and John D. Martin, M.D. (“Board Member Defendants”). Thomas E. Lavin, M.D.,

James G. Redmann, M.D., Michael J. Thomas, M.D., Clark G. Warden, M.D. Matthew S. French,

M.D., James A. Leithead, III, M.D., Carson C. Cunningham, M.D., Uyen B. Chu, M.D., and

Surgical Specialists of Louisiana, L.L.C. (“Plaintiffs”) have filed an opposition.2 For the following

reasons, the Motion to Dismiss is GRANTED IN PART and DENIED IN PART.



                                           BACKGROUND

           Plaintiffs initiated this action against multiple defendants including Practice Protection

Fund (“PPF”), American Excess Underwriters, Inc. (“American Excess”), Inmedex, LLC

(“Inmedex”), Practice Protection Alliance, LLC (“Alliance”), Lolly J. Leger (“Leger”) and the

Board Member Defendants. Plaintiffs allege that the defendants violated the Unfair Trade Practices

provision of the Louisiana Insurance Code and state law fraud, intentional infliction of emotional

distress, and breach of fiduciary duty claims, as well as the federal Racketeer Influenced and


1
    R. Doc. 46.
2
    R. Doc. 53.


                                                    1
      Case 2:19-cv-11348-GGG-KWR Document 85 Filed 10/20/20 Page 2 of 7




Corrupt Organizations Act, 18 U.S.C. § 1961, et seq. (“RICO”). Plaintiffs contend that the

defendants were part of an enterprise controlled by Leger. Plaintiffs further allege that the

enterprise fraudulently induced Plaintiffs to enter into a Participation Agreement wherein PPF

agreed to provide professional liability insurance for Plaintiffs’ medical practice. Plaintiffs allege

that PPF subsequently breached the terms of the agreement and that PPF has been managed in such

a way as to become insolvent, potentially resulting in further damages to Plaintiffs.

       The Board Member Defendants contend that the few allegations against them are entirely

conclusory reasoning that Plaintiffs do not attribute any of the multiple fraudulent acts to the Board

Member Defendants. The Board Member Defendants further claim that Plaintiffs fail to make any

specific allegations detailing who, what, when, or how the Board Member Defendants, or any one

of them, participated in, had knowledge of, or influenced the management decisions Plaintiffs

claim either were fraudulent, or compose the identified RICO predicate acts. The Board Member

Defendants also assert that Plaintiffs fail to allege facts to support a breach of fiduciary claim or

how the Board Member Defendants can be liable under the Unfair Trade Practices provision of the

Louisiana Insurance Code when none of the Board Member Defendants is alleged to be an

insurance company. Thus, the Board Member Defendants seek dismissal of Plaintiffs’ Second

Amended Complaint.

       Plaintiffs cite several allegations in the Second Amended Complaint contending that the

factual allegations support Plaintiffs’ fraud claims. Plaintiffs further contend that Plaintiffs have

sufficiently stated a claim under the Louisiana Insurance Code for Unfair Trade Practices since

PPF is organized under Louisiana Revised Statute 22:46(9)(d)(i), which states that PPF is subject

to Part IV of Chapter 7 of the Louisiana Insurance Code entitled “Unfair Trade Practices.”

Plaintiffs assert that the Second Amended Complaint alleges facts to support multiple predicate




                                                  2
       Case 2:19-cv-11348-GGG-KWR Document 85 Filed 10/20/20 Page 3 of 7




acts of wire fraud to establish federal RICO violations. Finally, Plaintiffs insist the Second

Amended Complaint contains allegations of breach of contract, breach of fiduciary duty, and

intentional infliction of emotional distress. Therefore, Plaintiffs request the Court deny the Board

Member Defendants’ Motion to Dismiss.



                                           LAW AND ANALYSIS

        Federal Rule of Civil Procedure 12(b)(6) provides that an action may be dismissed “for

failure to state a claim upon which relief can be granted.”3 Motions to dismiss for failure to state a

claim are viewed with disfavor and are rarely granted. 4 To survive a motion to dismiss, a

“complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’”5 In evaluating a complaint under Rule 12(b)(6), the district court should

confine itself to the pleadings,6 and the documents attached to the complaint.7

        A complaint need not contain detailed factual allegations, but it must offer more than mere

labels, legal conclusions, or formulaic recitations of the elements of a cause of action. 8 The

complaint is construed in the light most favorable to plaintiff, accepting as true all well-pleaded

factual allegations and drawing all reasonable inferences in plaintiff's favor.9 On the other hand,

courts may not rely on “legal conclusions that are disguised as factual allegations.”10 If factual




3
  Fed. R. Civ. P. 12(b)(6).
4
  Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).
5
  Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)).
6
  Kennedy v. Chase Manhattan Bank USA, NA, 369 F.3d 833, 839 (5th Cir. 2004).
7
  Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).
8
  Iqbal, 556 U.S. at 678.
9
  Lovick v. Ritemoney Ltd., 378 F.3d 433, 437 (5th Cir. 2004) (citing Herrmann Holdings Ltd. v. Lucent Techs., Inc.,
302 F.3d 552, 558 (5th Cir. 2002)).
10
   Jeanmarie v. United States, 242 F.3d 600, 603 (5th Cir. 2001) (citing Blackburn v. City of Marshall, 42 F.3d 925,
931 (5th Cir. 1995)).


                                                         3
      Case 2:19-cv-11348-GGG-KWR Document 85 Filed 10/20/20 Page 4 of 7




allegations are insufficient to raise a right to relief above the speculative level, the claim should be

dismissed.11

        However, pleadings which allege fraud must be plead to a heightened standard. 12 “In

alleging fraud or mistake, a party must state with particularity the circumstances constituting fraud

or mistake. Malice, intent, knowledge, and other conditions of a person's mind may be alleged

generally.”13 “A dismissal for failure to plead fraud with particularity under Rule 9(b) is treated as

a dismissal for failure to state a claim under Rule 12(b)(6).”14 The Fifth Circuit requires a plaintiff

pleading fraud to “specify the statements contended to be fraudulent, identify the speaker, state

when and where the statements were made, and explain why the statements were fraudulent.”15



     A. Breach of Fiduciary Duty Claim

        In the present case, the Board Member Defendants contend that the complaint fails to plead

fraudulent acts attributable to the Board Member Defendants. With respect to the breach of

fiduciary duty claim, the Board Member Defendants contend the claim is predicated on fraud, and

that Plaintiffs must, therefore, meet a heightened pleading standard. However, Plaintiffs allege that

the breach of fiduciary duty was a result of “not obtaining appropriate audits, not continuing

reinsurance and not managing PPF in such a manner as to ensure its solvency.”16 Plaintiffs’ breach

of fiduciary duty claim against the Board Member Defendants is not predicated on fraud, but rather

mismanagement of PPF. Therefore, Plaintiffs are not required to meet a heightened pleading




11
   Twombly, 550 U.S. at 555.
12
   See, Fed. R. Civ. P. 9(b).
13
   Id.
14
    River Parishes Dirt & Gravel, LLC v. Willow Bend Ventures, LLC, 2019 U.S. Dist. LEXIS 88801, *12 (E.D. La.
May 28, 2019) (quoting United States ex rel. Grubbs v. Kanneganti, 565 F.3d 180, 185 n.8 (5th Cir. 2009)).
15
   Dorsey v. Portfolio Equities, INC., 540 F. 3d 333, 339 (5th Cir. 2008).
16
   R. Doc. 33.


                                                       4
      Case 2:19-cv-11348-GGG-KWR Document 85 Filed 10/20/20 Page 5 of 7




standard for the breach of fiduciary duty claim, and the Second Amended Complaint alleges facts

sufficient to support a claim for breach of fiduciary duty against the Board Member Defendants.



   B. Fraud Claim

       The Board Member Defendants further contend that the complaint fails to allege that the

Board Member Defendants, or any one of them, participated in, condoned, authorized, or were

even aware of the particular acts or communications Plaintiffs allege to comprise the scheme to

defraud. The Board Member Defendants further claim that Plaintiffs must identify board meetings

attended or communications actually received or made by each Board Member Defendant where

the actions to be taken by or through defendant Leger were revealed to, or discussed, and acted

upon by the Board Member Defendants. However, Plaintiffs point out that board meetings of

corporations and their minutes are confidential, and that Plaintiffs can only identify this

information through discovery. Additionally, the Second Amended Complaint makes several

specific allegations of fraud against the Board Member Defendants. Plaintiffs allege the Board

Member Defendants advertised themselves as professional liability insurance carriers, failed to

disclose that Plaintiffs would be participants in a group self-insurance trust, and therefore

potentially liable for debts of the trust, and improperly renewed coverage in 2016 and 2017 without

disclosing the financial condition of PPF. Plaintiffs further allege the Board Member Defendants

failed to disclose that Charles Boudreaux stopped providing legal services because he was not

being paid by PPF. Accepting the complaint’s well-pleaded factual allegations as true, the Court

finds that the Second Amended Complaint sufficiently states a claim for fraud against the Board

Member Defendants.




                                                5
         Case 2:19-cv-11348-GGG-KWR Document 85 Filed 10/20/20 Page 6 of 7




       C. Standing under RICO

           The Board Member Defendants claim that Plaintiffs do not have standing to sue under

RICO. To have standing to bring a RICO claim, a plaintiff must plead an injury proximately caused

by – that is, resulting directing from – the alleged RICO violations. 17 The Board Member

Defendants assert that Plaintiffs’ actual or prospective damages result squarely from the potential

inability of the trust to satisfy what Plaintiffs contend are trust obligations. Plaintiffs contend,

however, that their claim for damages involves the legal fees, expenses and potential settlements

or judgments, which PPF agreed to pay as part of the contractual obligation in the Participation

Agreements between Plaintiffs and PPF. The Court finds that Plaintiffs have failed to allege facts

to support that their injuries are proximately caused by any alleged RICO violations by the Board

Member Defendants. Plaintiffs allege the debts they seek to escape were owed principally by PPF.

Thus, the Plaintiffs’ actual and threatened injury, and the actual or threatened exposure of other

unnamed participating physicians or other entities, derives from their respective participation in

the trust and was proximately caused not by the alleged predicate acts, but by PPF’s inability to

satisfy its obligations. Therefore, Plaintiffs have failed to establish standing to bring RICO claims

against the Board Member Defendants.



       D. Claims under La. R.S. 22:1973

           The Board Member Defendants contend Plaintiffs have failed to state a claim for unfair

trade practices in adjusting insurance claims under La. R.S. 22:1973 because the Board Member

Defendants are not an insurance company. Plaintiffs, however, contend that the Board Member

Defendants are liable under La. R.S. 22:1973 because they are members of the Board of Trustees



17
     Sedima S.P.R.L. v. Imrex Co., 473 U.S. 479, 496 (1985).


                                                          6
         Case 2:19-cv-11348-GGG-KWR Document 85 Filed 10/20/20 Page 7 of 7




of PPF. La. R.S. 22:1973 covers only those duties “[a]n insurer, ... owes to his insured ….”18 The

Board Member Defendants are not an insurance company and not one of them is alleged to be

registered with the Louisiana Commissioner of Insurance to do business as an insurance company.

Thus, Plaintiffs have failed to allege facts to state a claim under La. R.S. 22:1973 against the Board

Member Defendants.



                                          CONCLUSION

           For the reasons set forth above, the Motion to Dismiss is DENIED IN PART regarding

the fraud claims and breach of fiduciary duty claims against the Board Member Defendants. The

Motion to Dismiss is GRANTED IN PART regarding the RICO claims and claims under La. R.S.

22:1973 against the Board Member Defendants.

           New Orleans, Louisiana, on this 20th day of October, 2020.



                                                        GREG GERARD GUIDRY
                                                      UNITED STATES DISTRICT JUDGE




18
     La. R.S. 22:1973(A).


                                                  7
